DISSENTING OPINION
Manser, J.
I regret that I cannot concur. The Penobscot River, in its passage to the sea, flows between the cities of Bangor and Brewer. In this area there existed a natural waterfall suitable for development of water power. Bangor became the riparian owner of land on both sides of the river at this point, and erected a dam reaching from bank to bank. It was thus enabled to develop hydro-electric power for the municipal purpose of supplying the city with electric lights. As stated in the majority opinion, it has long been recognized in this jurisdiction that public property of the state and that of its governmental divisions, is presumably immune from taxation. The legislature has power, however, to restrict this immunity, and the present existing exemptions are to property of any municipal corporation appropriated to public uses, located within its corporate limits, and also the
“pipes, fixtures, hydrants, conduits, gatehouses, pumping stations, reservoirs, and dams used only for reservoir purposes of public municipal corporations and engaged in supplying water, power and light, if located outside of the limits of such municipal corporation.”
*15Brewer assessed a tax on land owned by Bangor, said to contain seven acres, and lying between the river and a named highway. The valuation for the tax levy was $25,000. It was developed in the record that the land itself was rough and uncultivated, and it was valued by the presiding justice who heard the case, at $1,000. The court below ruled that so much of the dam and reservoir as was within the territory of Brewer was exempt from taxation under the express provision of the statute, and reduced the valuation by $24,000.
The majority opinion, evidently constrained thereto by the decision in Whiting v. Lubec, 121 Me., 121, 115 A., 896, holds in effect, that although the dam and reservoir are exempt from taxation, yet the property constitutes a “mill privilege” so-called, and as the statute did not expressly contain this term, the entire property including the dam and reservoir was taxable as such a mill privilege for its highest actual and potential value as such, in accordance with the rule when property of that nature is owned by private interests.
As noted in Bean v. Power Co., 133 Me., 9, at page 20; 173 A., 498, at page 503:
“Mill seat, now mill site, and mill privilege have been household words of the people served by power dams on streams since the mud-sill of the first dam was seated in the territory now the State of Maine, for full three hundred years.
“The terms are synonymous, used interchangeably to name a location on a stream where by means of a dam a head and fall may be created to operate water wheels.”
and we may now add to create hydro-electric energy to produce electricity.
It would seem that the logic is unassailable that a dam and the reservoir thereby created, the bed of the river and the banks which surround it, are also synonymous with “mill privileges.” As above noted, it is held by the majority opinion that the dam and *16reservoir are not taxable, yet the mill privilege, which is formed by the combination, is taxable at its full commercial value. In the judgment of the writer, it was plainly the intention of the legislature to exempt the very things which make a mill privilege. To hold that the dam and reservoir are not taxable but the city must pay for the “privilege,” is looking through a glass darkly, and does not reflect legislative intent.
I am in full accord with the doctrine of stare decisis, but I cannot believe that there should be slavish adherence thereto when thereby a misconception will result in perpetuation of error and a nullification of the purpose of the legislation. There are no vested rights which will be uprooted, no procedural practices which will be upset, no uncertainty will result, and instead of tending to defeat justice in the present case, it will uphold it for the benefit of the citizens of Bangor, who should not be compelled to contribute to taxes levied against the city without right under the law.

The exceptions should he overruled.